Citation Nr: 0336084	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-11 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for the loss of all 
upper teeth.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo
INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January and August 2002 rating decisions of 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO). 

The Board will decide the claim for service connection for 
PTSD.  This claim is not inextricably intertwined with the 
claim for the dental disability-which, unfortunately, must 
be REMANDED to the RO for further development and 
consideration before being decided.

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a June 2003 videoconference hearing.


FINDING OF FACT

The veteran has PTSD as a result of stressful events in 
service.


CONCLUSION OF LAW

The veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The implementing regulations are found at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  See also 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  Not all of the 
veteran's psychiatric treatment records have been obtained, 
and attempts have not been made to verify all of his claimed 
stressors.  Since, however, the Board is granting his claim 
for PTSD in this decision, he does not require further 
notification or assistance to substantiate his claim.  There 
is sufficient evidence already of record to grant this 
benefit right now, so further delay to discuss whether the 
provisions of this new law have been satisfied, or still need 
to be satisfied, is unnecessary and inconsequential.

The veteran's service medical records (SMRs) are entirely 
negative for any psychiatric condition, including a post-
traumatic stress related illness such as PTSD.  He also was 
not awarded any commendations or decorations specifically 
denoting his involvement in combat.  His military 
occupational specialty (MOS) was communications specialist.

Medical records were obtained from Conemaugh Memorial Medical 
Center.  In December 1998, it was noted the veteran had a 
panic attack in 1973 (about 4 years after his discharge from 
the military) and had been treated with Valium for anxiety 
since then.  He was hospitalized in 1973 or 1974 and had 
stopped drinking since then.  The diagnosis was generalized 
anxiety disorder in remission.  In October 2000, doctors 
determined that he probably had PTSD.  And in January 2001, 
chronic PTSD with depression was diagnosed.  In July 2001, 
chronic PTSD with increasing secondary anxiety again was 
diagnosed.

A VA general medical examination was conducted in October 
2000.  The pertinent diagnoses were PTSD, anxiety, 
depression, and history of alcohol abuse.  

VA mental health progress notes also were obtained.  A March 
2001 note indicates the veteran discussed several distressing 
events in service.  He spoke about the combat death of his 
friend, being punched in the face, and his concern that he 
may have misrouted messages originating from Vietnam.  The 
diagnosis was anxiety disorder, rule out PTSD.  In April 
2001, PTSD was diagnosed.

A VA mental status examination was conducted in November 
2001.  The veteran stated that he had temporary duty in 
Vietnam but was not involved in combat.  But he also said a 
hometown friend (W.P.O.) was killed in Vietnam and the 
veteran blamed himself for the death.  He reported that he 
apparently gave that serviceman some advice regarding what 
unit he should serve in, and the veteran blames himself for 
that serviceman's subsequent death in combat.  He also noted 
that he was involved in a motor vehicle accident in service 
in which the other three passengers, three fellow servicemen, 
all died.  He also stated that he witnessed race riots and 
multiple hangings and stabbings in service.  He further 
indicated that he was first treated for anxiety, depression, 
and drug and alcohol abuse in 1973.  At the conclusion of 
that evaluation, the VA examiner indicated the veteran easily 
met the criteria under The American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM) for PTSD.  
And in explaining the basis for this conclusion, the VA 
examiner pointed out the veteran had experienced events that 
were outside the realm of usual human experience.  The VA 
examiner also noted the veteran had suffered from recurrent 
and intrusive dreams, difficulty falling or staying asleep, 
flashbacks, periodic irritability, 
difficulty with concentration, hypervigilance, and an 
exaggerated startle response.  His Global Assessment of 
Functioning (GAF) score was 51-55, which, according to DSM, 
is indicative of moderate difficulty in social, occupational 
or school functioning.  

The veteran submitted a newspaper clipping dated August 7, 
1967, reporting that four servicemen, including him, were 
involved in a head on motor vehicle accident.  The four 
servicemen were given emergency treatment, and one of the 
other servicemen was hospitalized.  

Service connection may be granted for disability resulting 
from a disease or an injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for PTSD, in particular, requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (meaning the diagnosis must conform to 
DSM-IV and be supported by findings on examination), credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that he was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat situation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

The existence of a valid stressor is a question of fact for 
VA adjudicators to decide.  The Board is not bound to accept 
a veteran's uncorroborated account of alleged stressors, nor 
is it required to accept an unsubstantiated opinion of a 
psychologist or other health care professional that alleged 
PTSD had its origin in service.  If a veteran did not engage 
in combat with the enemy, his bare assertions of service 
stressors are insufficient to establish his exposure to such 
stressors; rather, the stressors must be corroborated by 
official service records or other credible supporting 
evidence-particularly where, as here, there has been a 
considerable passage of time between putative stressful 
events recounted by the veteran and the onset of alleged 
PTSD.  Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 
190 (1991).

A review of the veteran's service personnel records shows 
that he did not receive any military decorations, 
commendations or other citations, etc., confirming that he 
engaged in combat with the enemy while in service.  See 
VAOPGCPREC 12-99 (October 18, 1999); see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991) (a mere presence in a 
combat zone is not sufficient to show that a veteran actually 
engaged in combat with enemy forces).  In fact, even he has 
acknowledged that he did not have combat service, even while 
in Vietnam.  His MOS, a communications specialist, also does 
not otherwise denote combat service.  So independent 
verification is required to corroborate his alleged 
stressors.

As mentioned, several of the stressors given by the veteran 
have not been verified.  This additional development, 
however, is unnecessary when, as here, there is sufficient 
proof of at least one stressor's occurrence and medical 
evidence linking the current diagnosis of PTSD to at least 
that stressor.

The veteran has presented evidence documenting that a fellow 
Marine, W.P.O., from the veteran's hometown, was killed in 
Vietnam in April 1968.  In addition, the veteran's service 
medical records indicate that he sustained a nasal fracture 
and some facial numbness secondary to blunt force trauma in 
January 1969.  He also was involved in a very serious motor 
vehicle accident while in service, in August 1967.

As well, PTSD has been diagnosed several times.  And the 
examiner who conducted the November 2001 VA PTSD examination 
not only diagnosed this condition, but also causally related 
it to several traumatic incidents in service, including at 
least one of those that has been objectively confirmed (the 
death of the veteran's hometown friend).  The veteran was not 
in Vietnam when his friend was killed and he does not claim 
to personally have witnessed that unfortunate event.  
However, the question of the sufficiency of the stressor is a 
medical determination, and doctors apparently have found that 
the alleged stressor, guilt over the death of his friend in 
Vietnam, is sufficient to support the diagnosis of PTSD.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  Certainly then, if 
all reasonable doubt is resolved in the veteran's favor, 
there are grounds to grant his claim for PTSD.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).




ORDER

Service connection for PTSD is granted.


REMAND

Although the veteran has perfected an appeal to the Board as 
to the claim for service connection for a dental disorder, 
loss of all his upper teeth, the U.S. Court of Appeals for 
Veterans Claims (Court) specifically has held that a claim 
for service connection for a dental disorder is also a claim 
for VA outpatient dental treatment.  See Mays v. Brown, 5 
Vet. App. 302 (1993).  Thus, adjudication of the veteran's 
claim for service connection for a dental disability 
necessarily also must include consideration of service 
connection for this disorder for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161.  See also Douglas v. Derwinski, 2 Vet. App. 
435, 440 (1992) (en banc) (holding that the Board is required 
to consider a veteran's claim under all applicable provisions 
of law and regulation, whether or not the claimant 
specifically raises the applicable provision); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In addition, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  Thereafter, the RO should review the 
claim for service connection for the loss 
of all upper teeth and consider the 
related question of eligibility for VA 
outpatient dental treatment.  
Consideration should be given to Mays v. 
Brown, 5 Vet. App. 302, 306 (1993) (where 
statute provides that Secretary notify 
veterans of application time limits for 
VA outpatient dental treatment and 
Secretary does not provide notification, 
application time limits do not begin to 
run).  If the action taken is adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the claim is returned to the 
Board, if appropriate.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



